t c memo united_states tax_court robert l boebrhm and winona j mowrey petitioners v commissioner of internal revenue respondent crestmark mortgage services inc petitioner v commissioner of internal revenue respondent docket nos filed date allen r weed for petitioners alvin a ohm for respondent memorandum opinion thornton judge these cases were consolidated for trial briefing and opinion pursuant to separate notices of deficiency respondent determined the following deficiencies penalties and additions to tax robert l boehm and winona j mowrey docket no penalty taxable_year ended deficiency sec_6662 date dollar_figure dollar_figure crestmark mortgage services inc docket no addition_to_tax taxable_year ended deficiency sec_6651 date dollar_figure dollar_figure after concessions the issues for decision are whether petitioners robert l boehm and winona j mowrey the individual petitioners are entitled to a deduction of dollar_figure for a real_estate mortgage rate market fee claimed on their schedule a for taxable_year whether the individual petitioners are liable for section a accuracy-related_penalties and whether petitioner crestmark mortgage services inc crestmark is entitled to a deduction for business_expenses claimed on its corporate_income_tax return for the year ended date ' respondent determined that crestmark should have included in taxable_income interest imputed under sec_7872 on the unpaid balance of certain loans that crestmark made to petitioners respondent also asserted an addition_to_tax against crestmark for failure_to_file a timely return petitioners failed to present any evidence with regard to these issues at trial on opening brief petitioners listed both issues but failed to argue them respondent dealt with both issues in his brief in answer petitioners did not address either issue in their brief in reply we treat petitioners’ failure to argue as in effect a concession of these issues see rule 15l e and 96_tc_226 continued unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the parties have stipulated some of the facts which are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference when they filed their petition the individual petitioners were married and resided in dallas texas crestmark is a corporation formed under the state laws of texas when it filed its petition crestmark’s principal office was located in dallas texas since winona mowrey mowrey has been employed in the mortgage banking business as a loan officer during the year in issue mowrey was employed as loan officer and manager of a branch office of fort worth mortgage corp and colonial savings f a fort worth mortgage and reported wage income of continued 89_tc_46 grossman v commissioner tcmemo_1996_452 supplemented by tcmemo_1997_451 affd _ f 3d _ 4th cir date on brief respondent indicates that because of a miscalculation the amount of imputed_interest income was overstated in the notice_of_deficiency we expect respondent to give crestmark the benefit of the revised computation in the rule computation and in accordance with representations in respondent’s trial memorandum and opening statements at trial to make appropriate adjustments to crestmark’s taxable_income with respect to the income reassigned from crestmark to the individual petitioners dollar_figure she supervised more than employees in addition to her managerial duties she originated loans made accounting for income produced by the loans and prepared budget projections for the branch office the income she received from fort worth mortgage was determined at least in part by the profitability of her branch office to increase the profitability of her branch office and thereby increase her income mowrey would arbitrage loans originated in her branch office to take advantage of interest rate fluctuations in the secondary mortgage market robert boehm boehm was also employed in the mortgage banking business as a loan officer during the year in issue he was employed by nationsbank of texas and reported wage income of dollar_figure in addition boehm assisted mowrey in her employment rach month he helped her audit loan files to determine how much income was being produced and to compare it against the projected budget for the branch office occasionally boehm picked up packages for mowrey and took photographs for_the_use_of appraisers he also kept up with daily mortgage interest rates and would advise mowrey on whether or not to sell loans in the secondary mortgage market during the year in issue boehm was president and sole officer shareholder director and employee of crestmark crestmark came into existence on date as the result of a name change_of a predecessor_corporation identified in the record only as jawin boehm testified that jawin was previously owned though it never did any business by mowrey’s father crestmark has never had any office outside the individual petitioners’ personal_residence nor a telephone number other than the individual petitioners’ on date boehm deposited dollar_figure into an account established in the name of crestmark at nationsbank of texas prior to this deposit the account had a balance of dollar_figure this was the only account in the name of crestmark during the date deposit was the only money received by crestmark during its fiscal_year ended date petitioners allege that the dollar_figure deposited into crestmark’s account represented payment for services performed for mowrey by boehm in his capacity as sole employee of crestmark no written contract existed between crestmark and mowrey neither boehm nor crestmark at any time provided mowrey with any documents or records stating what services were performed the date or time any services were performed or who performed any services on their schedule a attached to their joint federal_income_tax return petitioners claimed a deduction of dollar_figure the record contains no explanation of the apparent discrepancy between the dollar_figure date deposit and the dollar_figure that petitioners have claimed as a deduction for a real_estate mortgage rate market fee paid to crestmark respondent disallowed the deduction in its entirety on date crestmark untimely filed its short--form income_tax return for its fiscal_year ending date on its late-filed return crestmark reported the date deposit of dollar_figure as its sole gross_receipts for the year it reported no compensation of officers no salaries and no wages on its return crestmark deducted dollar_figure in business_expenses for the year the claimed expenses consisted of dollar_figure for taxes and licenses dollar_figure for interest dollar_figure for depreciation and dollar_figure for other deductions that included sums paid for meals petitioners’ country club_dues and improvements to petitioners’ residence at lake kiowa texas such as a room addition garage and landscaping respondent disallowed the claimed business deductions in their entirety discussion petitioners’ deduction for amounts paid to crestmark sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered the test of deductibility for compensation payments is whether they are reasonable and are in fact payments purely for services sec_1_162-7 income_tax regs deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed see rule a 503_us_79 292_us_435 respondent disallowed petitioners’ claimed deduction for the dollar_figure deposited by boehm to crestmark’s account on grounds that petitioners have failed to establish that services were ever performed by crestmark respondent argues that the arrangement with crestmark was a sham intended to divert wage income to their wholly owned corporation petitioners counter that the record has ample evidence to support the finding that the services were in fact performed by mr boehm in his capacity as an officer of crestmark petitioners have failed to establish that the amounts ostensibly paid to crestmark were reasonable or purely for services that boehm provided apart from petitioners’ self- serving testimony the only evidence that petitioners have produced to support the claimed deduction is a single unsigned and undated document captioned invoice that states in its respondent has not raised and therefore we do not consider any issue as to whether the amounts paid to crestmark represented ordinary and necessary expenses of carrying on mowrey’s business as a commission-basis employee for forth worth mortgage entirety winona j mowrey for services rendered for year ended dollar_figure the document bears no letterhead and contains no reference to crestmark this purported invoice sheds little light on what services the dollar_figure deposit compensated the record is devoid of any evidence to suggest that the fees purportedly paid to crestmark were the result of arm’s- length bargaining there was no contract between the individual petitioners or between mowrey and crestmark spelling out the nature and terms of services to be provided by boehm the individual petitioners’ testimony on the method of compensation was vague and inconsistent mowrey testified that fees paid to crestmark were based on a percentage of less than percent of total income and that the amount varied on budget preparation time and that type of thing boehm testified i charge whatever i want to even assuming arguendo that the claimed deduction represented a reasonable allowance for services performed by boehm petitioners have not established that boehm performed these services in his capacity as an employee of crestmark rather than in his own capacity this consideration implicates the first principle of income_taxation that income must be taxed to him who earns it 337_us_733 citing 281_us_111 generally a corporation constitutes a separate taxable entity and will not be ignored for federal_income_tax purposes if it is created for business purposes or actually conducts business after incorporation see 319_us_436 where a corporation relies upon personal services of an employee to produce income the question arises whether it is the employee or the corporation that is actually conducting the business the relevant test is who controls the earning of the income see 88_tc_604 affd without published opinion 855_f2d_855 8th cir 78_tc_882 affd without published opinion 734_f2d_20 9th cir 73_tc_1246 in johnson v commissioner supra this court articulated two requirements that must be met before a corporation rather than its service-performer employee will be considered the controller of income and therefore taxable on it first the service-performer employee must be just that---an employee of the corporation whom the corporation has the right to direct or control in some meaningful sense second there must exist between the corporation and the person or entity using the services a contract or similar indicium recognizing the corporation’s controlling position johnson v commissioner supra pincite citations omitted in cases involving members of religious orders obligated to turn over outside income to the order some courts have rejected the two-part test used in 78_tc_882 in favor of a flexible facts and circumstances approach see 872_f2d_1014 fed cir 800_f2d_672 7th cir continued petitioners fail both requirements of this test first there is no evidence that crestmark directed or controlled boehm in any meaningful sense to the contrary it is obvious that crestmark was boehm’s alter ego with no employees other than boehm and no office other than petitioners’ personal_residence there is no evidence that during the year at issue crestmark had any activity apart from receiving funds from and disbursing funds on behalf of the individual petitioners second there is no evidence of the existence between mowrey and crestmark of any contract or similar indicium recognizing crestmark’s controlling position with regard to boehm accordingly we conclude that boehm rather than crestmark actually controlled the earning of the amounts allegedly paid to crestmark with respect to boehm’s services because petitioners have filed a joint income_tax return their tax 1s computed on their aggregate income see sec continued 780_f2d_1005 fed cir we need not reconcile any differences in the legal tests as we would reach the same result under either test see haeri v commissioner tcmemo_1989_20 in the context of determining the identity of a taxpayer’s employer this court has also held that it is necessary to examine all the facts and circumstances distinguishing cases such as johnson that--like the instant case--involve the issue of whether compensation paid_by the recipient of personal services is income to the individual workers or their personal_service_corporations see 104_tc_140 d both allowable deductions and taxable_income are determined on an aggregate basis see sec_1_6013-4 income_tax regs where a joint income_tax return is filed it is treated as the return of a taxable unit and the net_income disclosed by the return is subject_to tax as though the return were that of a single individual 311_us_189 quoting sol op c b the amounts paid_by mowrey to boehm have not left petitioners’ taxable unit and accordingly no deduction is allowable mowrey testified that petitioners had a prenuptial agreement that says that all of our income would be sole and separate using this testimony as their springboard petitioners argue on brief that respondent’s sham theory is therefore inapplicable petitioners have introduced no prenuptial agreement into evidence whether or not there is a prenuptial agreement however is immaterial having filed a joint income_tax return petitioners must aggregate their income prenuptial agreement or no we sustain respondent's determination on this issue sec_6662 penalty sec_6662 imposes a penalty equal to percent of the portion of an underpayment of taxes attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under like circumstances see eg 925_f2d_348 9th cir affg 92_tc_1 85_tc_934 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case see sec_1_6664-4 income_tax regs the burden_of_proof is upon the taxpayer see rule a the individual petitioners have not established that their underpayment was due to reasonable_cause or that they acted in good_faith to the contrary the record is clear that petitioners engaged in a scheme to divert substantial sums of their wage income to crestmark which then claimed business_expenses for their personal living_expenses such as home improvements country club_dues and meals on brief the individual petitioners argue that they should not be liable for the negligence_penalty because the commissioner at least impliedly approved a similar deduction on their individual_income_tax_return the record does not establish that respondent either implicitly or expressly approved a similar deduction in the only pertinent evidence apart from mowrey’s vague and self-serving testimony’ is respondent’s no-change letter from and a revenue agent’s report which indicates that the only items questioned in the audit were a charitable_contribution_deduction and a deduction for investment_expenses there is no evidence that the revenue_agent was even aware of much less approved petitioners’ diversion of income to crestmark in support of their position the individual petitioners cite 92_tc_351 affd f 2d on direct examination mowrey testified as follows q did you pay crestmark that year for the same type of services that you later paid them in a yes sir q in the audit do you know what the outcome of the audit was a well i don’t know all these fancy words that he was talking about but the bottom line is to me was the irs said you know this is not a problem this is fine you know d c cir and brown v commissioner tcmemo_1989_89 affd without published opinion 916_f2d_710 4th cir these cases are distinguishable unlike the taxpayers in matthews petitioners have taken a position that is untenable and have failed to establish that they made full disclosure of their position to respondent unlike brown this is not a case where respondent failed to act over a period of years when fully informed of the facts we sustain respondent’s determination on this issue crestmark’s claimed business deductions respondent disallowed crestmark’s claimed business_expenses on the grounds that it had failed to establish that these were ordinary and necessary business_expenses and that they were expended for the purpose designated with respect to the meals and entertainment_expenses respondent also determined that crestmark failed to meet the substantiation reguirements of sec_274 on brief crestmark concedes that the meals and entertainment deductions have not been substantiated we conclude that crestmark has also failed to establish the validity of its other claimed deductions sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the -- - requirements of sec_162 is a question of fact see 320_us_467 because petitioners have failed to establish that crestmark carried on any trade_or_business during the year at issue a fortiori the amounts claimed as deductions do not constitute ordinary and necessary costs of carrying_on_a_trade_or_business and thus are not deductible under sec_162 even if we were to assume arguendo that crestmark was carrying_on_a_trade_or_business it has not met its burden_of_proof with respect to these deductions it presented no canceled checks receipts or other evidence establishing that any claimed business_expenses were ever paid the amount of the payments or any other evidence that any part of the claimed expenses were paid for the purposes designated the only witness to testify about the claimed deductions was boehm his testimony was vague conclusory and self-serving and we are not required to accept it see 99_tc_202 consequently we uphold respondent's disallowance of crestmark’s deductions to reflect the foregoing and concessions by the parties decisions will be entered under rule
